Citation Nr: 1753109	
Decision Date: 11/17/17    Archive Date: 11/22/17

DOCKET NO.  14-07 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for patellofemoral syndrome of the left knee.


REPRESENTATION

Veteran represented by:	Christopher Loiacono, Attorney-at-Law


ATTORNEY FOR THE BOARD

I. Umo, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from October 1994 to February 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied that the Veteran's patellofemoral syndrome was aggravated by service.  The Veteran filed his notice of disagreement May 2012, and timely filed his substantive appeal in February 2014.  

In his February 2014 VA Form 9, the Veteran requested a hearing by live videoconference.  However, in an October 2016 correspondence, the Veteran withdrew his request for a hearing.  The Board notes that a request for a hearing may be withdrawn by an appellant at any time before the date of the hearing.  See 38 C.F.R. § 20.702(e).  As such, the Veteran properly withdrew the hearing.  Again, in April 2017, the Veteran requested a hearing by live videoconference before a Veterans Law Judge at his local RO.  After a remand to allow the Veteran to have his requested hearing, the Veteran withdrew his request for a hearing.  See July 2017 Third Party Correspondence.  Therefore, the Veteran has withdrawn both his requests for hearings.

This case was previously before the Board in May 2017, where the issue on appeal was remanded to allow the Veteran to testify at a hearing.  


FINDING OF FACT

The weight of the evidence is at least in relative equipoise as to whether the Veteran's left knee patellofemoral syndrome was incurred or aggravated by active duty service.



CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for a left knee disability have been met.  38 U.S.C. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.306 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.                      38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014);                            38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  The Board has considered this legislation, but finds that, given the favorable action taken below; no discussion of the VCAA at this point is required.

Service Connection Claims

The Veteran asserts that his left knee patellofemoral syndrome was incurred or aggravated by his active duty service.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. § 1110;                         38 C.F.R. § 3.303(a).  Service connection may be granted for a disease diagnosed after discharge, when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

When no pre-existing injury or disease is noted upon entry into service, the Veteran is presumed to have been sound upon entry.  See 38 U.S.C. § 1111;                        38 C.F.R. § 3.304(b).  The burden then falls on the government to rebut the presumption of soundness by finding clear and unmistakable evidence that the Veteran's injury or disease was both pre-existing and not aggravated by service.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  If the presumption of soundness is not rebutted, the Veteran is entitled to service-connected benefits.  Id.

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a layperson.                                      38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Lay evidence may be competent evidence to establish incurrence of a disability in service.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

The Board will grant the Veteran's claim if the evidence supports the claim or is in relative equipoise.  38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Left Knee Patellofemoral Syndrome 

After a review of all the evidence of record, lay and medical, the Board finds that the weight of the evidence is at least in relative equipoise as to whether the Veteran's left knee disability was aggravated by service.

Initially, the Board finds that the record reflects the Veteran has a current left knee disability.  Specifically, in a December 2011 C&P examination, it was indicated that the Veteran was diagnosed with left knee patellofemoral syndrome.  

Regarding whether there was an in-service event or injury, the Veteran reported that he injured his knee during physical training, when he stepped in a rabbit hole as he was marching and twisted his left knee, falling to the ground.  He reported he was seen at the medical clinic, and was told he had left patellofemoral syndrome.  He was placed on a medical profile because of this, and was chaptered out due to the injury.  See December 2011 VA Examination.  The Board notes, however, that the Veteran provided a different etiology of his left knee condition during his in-service treatment.  Specifically, the Veteran reported that he previously injured knee in a trampoline accident.  See STRs, pg. 5.  Likewise, the Veteran reported that he previously injured that knee running track.  Id. at 23.  The VA examiners acknowledged the Veteran's STRs statements and opined on his condition as if he had the disability prior to entering service.  

The Veteran's STRs have shown that during his third week of basic training the Veteran complained of bilateral knee pain.  He reported knee pain for two weeks, indicating that it hurts when first getting up from sleep or periods of rest.  The knee hurts when running, marching, jumping, or squatting.  The Veteran had left knee tenderness to palpation at the inferior patella margin.  The Veteran was diagnosed with left patellofemoral syndrome secondary to probable patellar chondromalacia.  

In the December 2011 C&P examination, the Veteran reported flare-ups that impact the function of his left knee.  He reported that any strenuous physical activity causes a flare-up and he has to rest for about an hours before the pain subsides.  It was shown that the Veteran's left knee severely pops and snaps with full flexion.  The examiner opined that it is as least as likely as not that the Veteran's current left knee condition is proximately due to or caused by the left patellofemoral syndrome while in military service.  The examiner reasoned that there is clear service treatment documentation of clinic visits for left knee problems, on November 7, 1994, November 14, 1994, and November 18, 1994, with negative x-rays and diagnosis of patellofemoral syndrome, probably secondary to patellar chondromalacia.  The problem has continued to the present day, and now seems to affect both knees.  The Veteran has had to change jobs because of this.  Therefore, service connection is substantiated.  With regard to his current left knee status, the examiner opined that the Veteran has moderately symptomatic left patellofemoral syndrome.

Thereafter, in a December 2012 medical opinion, the same December 2011 VA examiner was asked to provide a medical opinion for aggravation of a condition that existed prior to service.  The examiner opined that the claimed condition, which clearly and unmistakably existed prior to service, was aggravated beyond its natural progression by an in-service injury, event, or illness.  The examiner reasoned that whereas the STRs do note that the Veteran did injure his left knee running tack about two years prior to military service and had experienced intermittent discomfort since that time, they also clearly show that basic training activities caused his knee to flare up significantly and led to his medical discharge from military service.  Additionally, the December 2011 examiner clearly states that the Veteran continues to experience left problems to the present day.  

Conversely, in a July 2013 C&P examination, another VA examiner opined that the claimed condition, which clearly and unmistakably existed prior to service, was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, event, or illness.  The examiner reasoned that there is no medical record evidence to indicate that the Veteran's treatments for knee pain in November 1994 and January 1995 were not acute flairs due to the use a previously injured knee, which resolved without residual found.  The examiner found no medical record evidence to indicate permanent anatomic/structural damage to the left knee as a result of military service was found per x-ray of the left knee in December 2011.  The examiner found no medical evidence to indicate that the left knee was aggravated beyond its natural progression by military service was found.

The Board finds that both the December 2012 and July 2013 examinations are competent and credible, with equal probative value.  After a review of all the evidence of record, lay and medical, the Board finds that the weight of the evidence is at least in relative equipoise as to whether the Veteran's left knee disability was aggravated by service.  Accordingly, after resolving all reasonable doubt in the favor of the Veteran, the Board finds that the weight of the evidence supports the Veteran's claims of service connection.  For these reasons, the Board finds that the criteria for service connection for left knee patellofemoral syndrome have been met.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for left knee patellofemoral syndrome is granted.




____________________________________________
G. A. Wasik
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


